DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the reply filed on June 21, 2022.  Claims 1-15 are pending.  Claims 1 and 7 are independent.

Response to Arguments
Applicants’ arguments with respect to the newly presented limitations have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102011108218A1 to Moll.
Claim(s) 1, 2, 7 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moll.
With respect to dependent claim 1 and 7, Moll discloses emitting a first ultrasonic signal to a ground area below the motor vehicle; receiving a second ultrasonic signal from the ground area; (see paragraphs [0073] and [0074]:  The sensors 14, 15 illustrated in FIG. 1 optionally are ultrasound emitters/receivers (transducers).  Each sensor 14, 15 is an ultrasound transducer 14, 15 and is capable of emitting an ultrasound pulse and receiving a reflection of that pulse.); and 
detecting an object in the ground area by a control unit on the basis of the emitted and/or the received ultrasonic signals (see paragraphs [0204], [0211] and [0212]: The system may monitor the sensor(s) signal overtime to distinguish from splashing. Any suitable time-averaging functions may be used to filter data signals received from the or each sensor of the system.  The system may have memory for storing historical data for reference in reaching a positive determination.  In a further embodiment, a vehicle having a system for detecting wading and/or the possibility of wading comprises a sensor and further comprises a powertrain and a powertrain controller arranged to control said powertrain in dependence on detection of the possibility of a wading event.), 
wherein the first ultrasonic signal is emitted by a first ultrasonic sensor of the ultrasonic sensor device and wherein the first ultrasonic signal is reflected at a road surface in the ground area and is received as the second ultrasonic signal by a second ultrasonic sensor of the ultrasonic sensor device, and wherein the object is detected by the control unit on the basis of a proportion of the second ultrasonic signal that is received by the second ultrasonic sensor with respect to the first ultrasonic signal (see paragraphs [0018] and [0019]: the at least one remote sensor may be configured to remotely detect the presence of water by the sensor emitting a signal and by the same or another sensor receiving a reflection of that signal and by the system being configured to analyse the reflected signal.  Optionally, the system may be configured to analyse the reflected signal by interrogating the amplitude and/or phase of the reflected signal and the presence of water is determined by the system identifying a defined change in the amplitude and/or phase of the reflected signal indicative that the signal was reflected from an air/water interface.).
With respect to dependent claim 2, Moll discloses wherein the object is detected from the proportion of the second ultrasonic signal received by the second ultrasonic sensor while the motor vehicle is at a standstill (see paragraph [0078] and [0079]:  However, during a time period prior to the vehicle 10 entering into water of that depth d, the remote sensors 16, 17 and/or remote and contact sensors 14, 15 will have issued data to the control unit of the system.  The system for detecting a possibility that the vehicle 10 may be about to enter into sufficiently deep water is optionally configured to issue a command signal to a powertrain controller. The powertrain controller (not illustrated) is arranged to control the powertrain to provide the vehicle 10 with a stop/start mode for improving fuel consumption and/or emissions when the vehicle 10 is stationary.).
With respect to dependent claim 9, Moll discloses wherein the ultrasonic sensor device comprises at least one environment ultrasonic sensor for detecting a surrounding area of the motor vehicle, wherein the ultrasonic sensor device comprises a switching device for connecting the at least one first ultrasonic sensor and the at least one second ultrasonic sensor to the control unit or the at least one environment ultrasonic sensor to the control unit (see paragraph [0091]:  The control unit 160 is configured to conduct an assessment of the environment the vehicle 110 is in by analysing the data issued to it by the one or more sensors 116 a, 116 b, 114, 115, 140 and optionally other vehicle sensors and other vehicle parameters issued to it over time.).
With respect to dependent claim 10 and 11, Moll discloses wherein the driver assistance system issues a warning to a driver of the motor vehicle depending on the object detected in the ground area (see paragraph [0150]:  At the instant shown in FIG. 3 d, the presence of water at wading depth is detected, the vehicle 110 has already been prepared for wading and although the majority of the vehicle 110 is not in the water, vehicle 110 operations and/or functions have been controlled and operated and optionally the driver alerted (via an in-cabin HMI device such as an information screen and/or audible warning).
With respect to dependent claim 12, Moll discloses wherein at least one first ultrasonic sensor and/or at least one second ultrasonic sensor are arranged in corner areas on an underbody of the motor vehicle (see figure 1).
With respect to dependent claim 13, Moll discloses wherein the at least one first ultrasonic sensor and/or the at least one second ultrasonic sensor are arranged on the underbody of the motor vehicle in the centre of a side area, a front area and/or a rear area (see paragraph [0084] and Figure 2).
With respect to dependent claim 14, Moll discloses wherein the at least one first ultrasonic sensor and/or the at least one second ultrasonic sensor are arranged on the underbody of the motor vehicle in an area in front of and/or an area behind one of the wheels of the motor vehicle (see paragraph [0084] and Figure 2).

Allowable Subject Matter
Claims 3-6, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661